Citation Nr: 0209475	
Decision Date: 08/08/02    Archive Date: 08/21/02

DOCKET NO.  99-04 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES


1.  Entitlement to service connection for a cervical spine 
disorder.

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to service connection for a bilateral 
shoulder disorder.

4.  Entitlement to service connection for a bilateral hand 
disorder. 

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for rhinitis.

7.  Entitlement to service connection for otitis media.

8.  Entitlement to service connection for residuals of 
tonsillectomy.

9.    Entitlement to service connection for abnormal 
electrocardiogram (EKG).

10.  Entitlement to service connection for a urinary 
disorder.

11.  Entitlement to a rating higher than 10 percent for 
arthritis of the knees.

12.  Entitlement to a compensable rating for residuals of 
fracture to right wrist.

(Additional issues of entitlement to service connection for a 
stomach disorder including gastroenteritis, and entitlement 
to a rating higher than 10 percent for a respiratory disorder 
including bronchitis, will be the subject of a later 
decision.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from October 1975 to July 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 decision which denied 
service connection for neck pain, back pain, bilateral 
shoulder pain, bilateral hand pain, tinnitus, rhinitis, 
otitis media, stomach disorder, residuals of tonsillectomy, 
abnormal EKG, and urinary problems.  The September 1997 RO 
rating decision granted service connection and a 10 percent 
ratingfor bronchitis (claimed as asthma, left pulmonary 
embolus, and idiopathic fibrosing mediastinitis), granted 
service connection and a 10 percent rating for degenerative 
arthritis of the knees, and granted service connection and a 
noncompensable rating for residuals of fracture to right 
wrist; the veteran appeals for higher ratings for these 
conditions. 

The Board is undertaking additional development on the issues 
of service connection for a stomach disorder including 
gastroenteritis, and entitlement to a rating higher than 10 
percent for a respiratory disorder, pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)).  When the development is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
20.903.).  After giving the notice and reviewing your 
response to the notice, the Board will prepare a separate 
decision addressing these issues.


FINDINGS OF FACT

1.  The veteran's current cervical spine disorder, diagnosed 
as chronic cervical strain with degenerative disc disease, 
began after service and was not caused by any incident of 
service.

2.  The veteran's back problems in service were acute and 
transitory and resolved without residual disability.  Her 
current back disorder, diagnosed as lumbosacral strain, began 
after service and was not caused by any incident of service.

3.  The veteran's current bilateral shoulder disorder, 
diagnosed as bilateral shoulder impingement, began after 
service and was not caused by any incident of service.

4.  There is no competent evidence demonstrating that the 
veteran currently has a disability of either hand. 

5.  The veteran's current tinnitus began after service and 
was not caused by any incident of service. 

6.  There is no competent evidence demonstrating that the 
veteran currently has rhinitis.

7.  There is no competent evidence demonstrating that the 
veteran currently has otitis media.  

8.  The veteran had a tonsillectomy in service for 
tonsillitis, and she has residuals of such operation.

9.  There is no competent evidence to indicate a current 
disability relating to an abnormal EKG finding.

10.  The veteran experienced urinary incontinence during, and 
since, her active service.  This condition is currently 
diagnosed as a neurogenic bladder disorder, and it began in 
service.

11.  The veteran's service-connected arthritis of the knees 
is currently manifested by X-ray findings of arthritis of 
each knee, and minimal limitation of motion of each knee due 
to pain.  

12.  The veteran's service-connected residuals of fracture to 
right (major) wrist produce no limitation of motion.


CONCLUSIONS OF LAW

1.  A cervical spine disorder was not incurred in or 
aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 1991 
&. Supp. 2001); 38 C.F.R. § 3.303 (2001).

2.  A back disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 &. Supp. 
2001); 38 C.F.R. § 3.303 (2001).

3.  A bilateral shoulder disorder was not incurred in or 
aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 1991 
&. Supp. 2001); 38 C.F.R. § 3.303 (2001).

4.  A claimed bilateral hand disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 
&. Supp. 2001); 38 C.F.R. § 3.303 (2001).

5.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 &. Supp. 2001); 38 
C.F.R. § 3.303 (2001).

6.  Claimed rhinitis was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 &. Supp. 
2001); 38 C.F.R. § 3.303 (2001).

7.  Claimed otitis media was not incurred in or aggravated by 
service. 8 U.S.C.A. §§ 1110, 1131 (West 1991 &. Supp. 2001); 
38 C.F.R. § 3.303 (2001).

8.  Residuals of tonsillectomy were incurred in service.  38 
U.S.C.A. §§ 1110, 1131 (West 1991 &. Supp. 2001); 38 C.F.R. § 
3.303 (2001).

9.  A claimed disability from an abnormal EKG was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991 &. Supp. 2001); 38 C.F.R. § 3.303 (2001). 

10.  A neurogenic bladder disorder was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303 (2001).

11.  Service-connected arthritis of the right knee is 10 
percent disabling, and service-connected arthritis of the 
left knee is separately 10 percent disabling.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Code 
5003.

12.  Service-connected residuals of fracture to right wrist 
are noncompensable.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. §§ 4.31, 4.71a, Diagnostic Code 5215 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty from October 1975 to July 
1996.  Her entrance examination, dated in June 1975, noted 
essentially normal findings throughout.  A July 1980 
treatment report noted an impression of low back pain, cause 
unknown.  A medical board report, dated in September 1980, 
noted findings of atresia or hypoplasia of the left pulmonary 
artery, most probably congenital.  It also noted somatic 
dysfunction paravertebral muscle spasm of the cervical, 
thoracic and inferior lumbar spine.  A September 1980 
treatment report, attached to the medical board report, noted 
physical findings of paravertebral muscle tightness, side 
bending restrictions and areas of hyperesthesia.  
Neurological examination was normal.  The board recommended a 
continuation of active duty. 

In February 1982, the veteran was treated for sinus 
congestion.  A treatment report, dated in May 1983, noted 
that she desired sterilization and that a total vaginal 
hysterectomy was performed.  The operative report noted a 
diagnosis of uterus, hysterectomy.  The report also noted 
mild chronic cervicitis with squamous metaplasia and no 
evidence of neoplasia or dysplasia or hyperplasia.  

In December 1986, the veteran sought treatment for an injury 
to her right wrist.  
X-ray examination of the right wrist revealed a fracture of 
the dorsal aspect of the distal radius.  A cast was applied, 
and the healing process was deemed satisfactory.  A follow-up 
X-ray examination of the right wrist, performed in February 
1987, revealed no distinct fracture line.  Periodic physical 
examinations, dated in February 1983, September 1986, and 
September 1987, noted normal findings concerning the 
veteran's ears, neck ,and spine.

A treatment report, dated in January 1989, noted the 
veteran's complaints of low back pain for the past three days 
after having lifted suitcases.  Objective examination 
revealed the veteran's back to be tender with spasm on the 
left para-lumbar and para-thoracic areas.  The report noted a 
recommendation of rest.  A periodic physical examination, 
performed in March 1990, revealed normal findings concerning 
the veteran's ears, neck ,and spine.  

A June 1990 treatment report noted the veteran's complaints 
of headache, ear ache and sore throat.  A treatment report, 
dated in October 1990, noted the veteran's complaints of 
muscle strain of the back.  The report concluded with a 
diagnosis of back strain.  A May 1991 treatment report noted 
the veteran's complaints of sore throat, sinus congestion and 
ear problems.  An assessment of upper respiratory infection 
and otitis media was noted.

In December 1991, the veteran sought treatment for acute low 
back pain.  Objective examination revealed no paraspinous 
spasm.  Straight leg raises were negative, and deep tendon 
reflexes were normal.  The report concluded with an 
assessment of back strain.    

An operative report, dated in March 1993, noted that the 
veteran underwent a laparoscopic cholecystectomy with 
intraoperative cholangiogram.  The report noted an operative 
diagnosis of symptomatic cholelithiasis.  The report noted 
that several small stones were removed from the gallbladder, 
and that no complications were indicated.  

A periodic physical examination, performed in February 1994, 
noted that the veteran's ears, neck and spine were all 
normal.  In September 1994, the veteran's kidneys and 
collecting system was radiographically examined revealing 
findings of changes in the collecting system suggesting 
chronic inflammatory process and prolapse of the urinary 
bladder, Grade I-II.  X-ray examination of the sinuses, 
performed in October 1995, revealed no abnormalities of the 
paranasal sinuses or air cells of the frontal sinuses.  A 
November 1995 treatment report noted the veteran's complaints 
of pain at full bladder.  A subsequent November 1995 
treatment report noted the veteran's complaints of an ear 
ache and low grade fever for the past two nights.  The report 
noted an assessment of viral syndrome.  An electrocardiogram 
performed in November 1995 revealed normal findings.  

In December 1995, the veteran sought treatment for chronic 
tonsillitis.  Physical examination of the ears and nose 
conducted at that time revealed normal findings.  In January 
1996, the veteran underwent a tonsillectomy.  A follow-up 
report, dated in February 1996, noted that no complications 
were incurred following this procedure. 

In February 1996, the veteran was diagnosed with arthritis of 
the knees and with reflux esophagitis.  A March 1996 
treatment report noted the veteran's complaints of pain in 
the left lower abdomen.  A follow-up report that same month 
noted that she had been taking Zantac and Mylanta, and was 
feeling much better.  The report also noted a diagnosis of 
reflux esophagitis.  

The veteran's discharge examination was conducted in May 
1996.  An audiological evaluation, performed at that time, 
noted findings of normal hearing.  No complaints of tinnitus 
were indicated.  The report also remarked that the veteran 
was not routinely exposed to hazardous noise.  A medical 
history report completed at that time noted the veteran's 
history of arthritis, swollen and painful joints and frequent 
indigestion.  She reported she was right-handed.  A treatment 
summary report, dated in May 1996, noted the veteran's 
specific complaints of swollen and painful ankles, shoulders, 
wrists and knees due to broken bones and arthritis.  The 
report also noted the veteran's complaints of frequent 
indigestion and frequent and painful urination.  An EKG 
examination, performed in May 1996, was reported to be 
normal.  

A May 1996 treatment report noted treatment for trauma on the 
fifth finger of the left hand.  X-ray examination of the left 
hand revealed no abnormality.  A compurized tomography (CT) 
study of the chest, performed in May 1996, revealed the 
liver, pancreas, spleen, and both kidneys were all within 
normal limits.  A June 1996 treatment report noted the 
veteran's complaints of a hyperactive bladder with some 
bladder flow relaxation.  

On July 31, 1996, the veteran was discharged from active 
duty, retiring with over 20 years of service. 

An August 1996 post-service VA treatment report noted 
diagnoses of plantar fasciitis and pes planus, bilaterally.  
The report of a woman's physical examination, dated in 
September 1996, noted the veteran's complaints of stress, 
dyspnea on exertion and being overweight.  Physical 
examination of the neck and back was normal.  An October 1996 
treatment report noted an assessment of stress urinary 
incontinence/overflow incontinence. 

In November 1996, the veteran sought treatment after having 
been in an automobile accident that morning.  The treatment 
report noted her complaints of right wrist pain and a burning 
sensation in the shoulder, neck, and back areas.  Physical 
examination revealed a full range of motion in the cervical 
vertebrae, right wrist and shoulders.  The report also noted 
a contusion to the right breast.  There was no redness, 
swelling or tenderness of the affected areas.  The report 
concluded with an assessment of contusions and sprains 
secondary to motor vehicle accident.  A December 1996 
treatment report noted the veteran's complaints of being 
unable to sit on her coccyx due to pain radiating down into 
left buttock area.  A treatment report, dated in January 
1997, noted the veteran's complaints of right flank pain, 
right upper quadrant, bladder pressure, and urine frequency.  
The report noted an assessment of rule out renal calculus.  
An intravenous pyelogram was performed in February 1997, and 
was negative.

A May 1997 treatment report noted the veteran complaints of 
headaches for the past three months.  Objective examination 
revealed a full range of motion of the cervical vertebrae and 
both shoulders.  X-ray examination of the cervical spine 
revealed degenerative disc disease, C5.  The report also 
noted an assessment that the veteran's degenerative disc 
disease was likely contributing to cephalalgia.  

In July 1997, the veteran filed her initial claim seeking 
service connection for numerous conditions. 

A September 1997 treatment report noted the veteran's 
complaints of low back and hip pain.  The report noted that 
colorectal screening was negative.  It also noted that the 
veteran's chest was clinically clear.  Treatment reports, 
dated in October 1997 and December 1997, noted complaints of 
knee pain.  X-ray examination of the veteran's knees, 
performed in October 1997, revealed normal findings, 
bilaterally.  An October 1997 treatment report noted that the 
veteran's lungs were clear and that her abdomen was soft and 
nontender.  X-ray examination of the chest, performed in 
December 1998 revealed findings of mild chronic interstitial 
lung disease and old granulomatous disease.  

In January 1998, a VA examination for ear disease was 
conducted.  The report of this examination noted the 
veteran's narrative history of decreased hearing bilaterally 
for the past twenty years.  It also noted the veteran's 
history of bilateral tinnitus for the past seven years.  
Physical examination of the ears was normal.  The report 
concluded with diagnoses of tinnitus, bilateral, and rule out 
sensorineural hearing loss, bilateral.  

A VA audiology examination was conducted in January 1998.  
The report of this examination noted the veteran's complaints 
of occasional difficulty hearing.  The report noted that she 
had no history of otitis media as an adult.  She reported 
tinnitus beginning in 1976 following gunfire noise exposure.  
She also indicated that these symptoms are periodic and 
bilateral.  On the audiological evaluation, pure tone 
thresholds, in decibels, were within normal limits.  Speech 
audiometry revealed speech recognition ability of 100 
percent, bilaterally.  The report concluded with a diagnosis 
of normal hearing bilaterally.

In January 1998, a VA genitourinary examination was 
conducted.  The report noted the veteran's narrative history 
of post micturition dribbling for nine years and stress 
urinary incontinence for approximately eight years.  The 
report noted that a cystoscopy performed in 1994 was negative 
and that a cystometrogram that same year revealed a hypotonic 
bladder.  A urinalysis was performed and was negative for 
evidence of lower urinary tract infection.  The BUN and 
creatinine levels on that same test were also within normal 
limits.  The report concluded with a diagnosis of neurogenic 
bladder disorder.  

In January 1998, a VA examination of the stomach was 
conducted.  The report of this examination noted that three 
stool samples were taken in September 1997, and that all 
three were found to be negative for occult blood.  The 
veteran reported symptoms of diarrhea or soft stools on every 
bowel movement.  She also reported intermittent low abdominal 
pains, described as a small little cramp, and denied any 
increased intestinal gas.  Physical examination revealed the 
veteran to weigh 190 pounds, with Hemoglobin of 13.5 grams 
and hematocrit of 40.4 percent.  The abdomen was soft, 
depressible, with peristalsis present.  No masses, tenderness 
or visceral megaly was found.  The report concluded with 
diagnoses of acute gastritis and irritable bowel syndrome 
causing bowel disorder.  

In January 1998, a VA nose and throat examination was 
conducted.  The report noted the veteran's history of sore 
throat and a tonsillectomy in 1996.  Objective examination 
revealed no purulent discharge and no findings of nasal 
obstruction or sinusitis.  The report concluded with a 
diagnosis of history of sore throats, no disease found.

In January 1998, a VA respiratory examination was conducted.  
Pulmonary function tests revealed findings of minimal 
obstructive lung defect.  Lung volumes within normal limits.  
FEF 25-75 changed by 18%, this is interpreted as a mild 
response to bronchodilator.  

In January 1998, a VA examination for joints was conducted.  
She had a normal gait, and could walk heel and toe.  Reflexes 
of the upper and lower extremities were 2+ and symmetric.  
Strength testing was 5/5 in the upper and lower extremities.  
Straight leg raising tests were negative in the supine and 
seated position.  The report noted that there was no evidence 
of mild apathic changes.  Pulses were 2+ in the upper and 
lower extremities.  

As for her cervical spine, the veteran reported having 
incurred no specific injury.  She reported symptoms of a 
gradual intermittent pain in the lower part of the cervical 
spine for the past six or seven years.  She denied any arm 
pain or radiation of the pain, any bowel or bladder symptoms, 
or pain with coughing or sneezing.  She also noted a long 
history of headaches prior to the neck pain.  Physical 
examination of the cervical spine revealed full forward 
flexion, extension to 20 degrees, lateral bends to the right 
and left of 25 degrees, and rotation to the right and left of 
30 degrees.  There was some tenderness to palpation of the 
mid to low cervical spine.  No fixed deformity or muscle 
spasm was indicated.  X-ray examination of the veteran's 
cervical spine revealed some degenerative disc disease at C5-
6, otherwise alignment was good and no other abnormalities 
were noted.  The report concluded with a diagnosis of chronic 
cervical strain with degenerative disc disease at C5-C6 
without evidence of neurological compressive pathology.

As for her lumbar spine, the veteran reported that she 
injured her back from a fall landing flat on her back in 1994 
while completing an obstacle course.  Since that time, she 
reported intermittent low back pain with some stiffness on 
the lumbar spine.  She described the pain as 5/10, and that 
she has had no treatment.  Physical examination of the lumbar 
spine revealed full forward flexion, backward extension to 30 
degrees, lateral bends to the right and left of 20 degrees, 
and bilateral rotation to 25 degrees.  X-ray examination of 
the lumbar spine was essentially normal, without bony 
abnormalities and no significant degenerative changes.  The 
report concluded with an impression of chronic lumbosacral 
strain without evidence of neurological compressive 
pathology.

In terms of her shoulders, the veteran reported experiencing 
shoulder pain for the past four to five years.  No preceding 
injury to either shoulder was indicated.  She has pain with 
pressure over the anterior and anterior lateral aspect of 
both shoulders.  She has no history of dislocation, and no 
history of treatment for her shoulder.  She reported that the 
pain is intermittent in nature, of 3/10 intensity, and 
related to overuse.  Physical examination of the shoulders 
revealed full forward flexion, extension, abduction, and 
internal and external rotation, both actively and passively.  
There was no evidence of sulcus sign or instability of either 
shoulder.  There was some mild impingement signs bilaterally, 
and there was mild tenderness over the right 
acromioclavicular joint as well.  X-ray examination of the 
shoulders revealed normal findings, bilaterally.  The report 
concluded with an impression of bilateral shoulder 
impingement.

As for her right wrist, the veteran reported that she 
fractured it in a fall in 1986.  She reported intermittent 
sharp pain about the radial carpal joint, specifically with 
the changes in the weather or overuse.  The report noted that 
she has minimal limitations with the exception of doing heavy 
lifting with her right hand, "otherwise she has no 
complaints."  Physical examination of the right wrist 
revealed no swelling, and pain to deep palpation of the 
radial carpal joint.  Range of motion testing revealed a full 
range of motion, with audible crepitation of the radial 
carpal joint on extremes of dorsiflexion and plantar flexion.  
Neurovascular examination was normal.  X-ray examination of 
the veteran's right wrist, performed in January 1998, 
revealed normal findings.  The report concluded with an 
impression of intermittent right wrist pain, status post 
right wrist fracture.  

In addressing her knees, the report noted the veteran's 
complaints of the right knee locking or giving out three to 
four times per month.  She reported pain in both knees of 
4/10 intensity.  She denied any swelling.  She indicated that 
her knees have been bothering her for the past four to five 
years and denied having received treatment for either knee.  
Physical examination of the knees revealed no effusion and 
full active and passive range of motion of both knees.  Both 
knees were stable to anterior drawer, stable to varus and 
valgus stressing at 0 and 30 degrees.  She has negative 
McMurray's bilaterally.  The report noted mild patellofemoral 
pain and mild medical joint line tenderness, bilaterally.  X-
ray examination of the knees revealed findings of mild medial 
compartment degenerative changes, but otherwise normal.  The 
report concluded with bilateral knee pain secondary to medial 
compartment narrowing without instability.

In discussing the veteran's conditions overall, the VA 
examiner noted that she has multiple orthopedic complaints 
that are mild in nature.  She has had little to no treatment 
for a majority of her complaints.  The examiner recommended a 
course of anti-inflammatory medications, generalized 
condition with weight loss, and specific therapy for each of 
her complaints in terms of rotator cuff strengthening, 
mechanics of the cervical and lumbar spine and strengthening 
of the lower extremities.  

A treatment report, dated in January 1998, noted that the 
veteran continues to use Albutein and an inhaler for dyspnea.  
No other cardiac or respiratory symptoms otherwise.  
Objective examination revealed the chest to be clinically 
clear to percussion and auscultation.  The veteran's heart 
was also normal with no murmurs.  There was tenderness in the 
upper trapezius fibres.  An August 1998 treatment report 
noted the veteran's complaints of headaches, hot flashes and 
insomnia.  The report noted that for many years the veteran 
has experienced bowel movements thirty minutes after each 
meal, and that "[t]here are no other [gastro-intestinal] 
symptoms."  Objective examination revealed a normal renal 
profile.  

A treatment report, dated in September 1998, noted the 
veteran's complaints of urinary incontinence on coughing or 
laughing.  The report an assessment of bladder neck 
dysfunction, with improved symptoms with Sudafed.  An October 
1998 treatment report noted the veteran's chest was clear and 
that her abdomen was obese and nontender.  

A treatment report, dated in March 1999, noted the veteran's 
complaints of upper back pain radiating down right side and 
intermittent constipation.  In May 1999, the veteran reported 
complaints of dizziness and nausea.  She denied any ear 
problems.  
A September 1999 treatment report noted the veteran 
complaints of continuing incontinence.  An October 1999 
treatment report revealed treatment for an outbreak of 
herpes.  A treatment report, dated in November 1999, noted 
the veteran's history of stress urinary incontinence.  The 
veteran indicated that this condition does not cause severe 
duress.  The report concluded with a diagnosis of mild stress 
urinary incontinence.  A physical examination report, dated 
in December 1999, noted findings of normal neck, lungs and 
abdomen.  

In January 2000, the veteran underwent an exercise treadmill 
test.   The report noted that a target rate of 91 percent was 
achieved with a predicted maximum rate of 8.5 METS.  The test 
was stopped due to severe dyspnea.  The report also noted 
results of no chest pain and no arrhythmia.  

In May 2000, the veteran underwent a flexible sigmoidoscopy 
of the colon which revealed negative findings.  A July 2000 
treatment report noted that the veteran was employed in 
emergency medical services field and that she was equipped 
with boots which caused problems with her left little toe.  
The report noted an impression of obesity, diabetes mellitus, 
type II, probable onchonycosis of the left toe, increased 
liver function test, hypertension, resolved peripheral edema 
and microscopic hematuria.

In November 2001, the RO sent correspondence to the veteran 
in compliance with the Veterans Claims Assistance Act of 
2000.  No response was received.

II.  Analysis

The file shows that through correspondence, the rating 
decision, the statement of the case, and supplemental 
statements of the case, the RO has notified the veteran of 
the evidence necessary to substantiate her claims.  Pertinent 
medical records have been requested and obtained, and the 
veteran has been provided with multiple VA examinations.  The 
Board finds that the notice and duty to assist provisions of 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), and the related companion VA 
regulation, have been satisfied.  38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2001); 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).

A.  Claims for Service Connection

Service connection will be granted for disability resulting 
from disease or injury which was incurred in or aggravated 
during active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.

Service connection for certain chronic diseases, including 
arthritis, will be presumed if they are manifest to a 
compensable degree within the year after active service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.
 
i.  Cervical Spine Disorder

The veteran served on active duty from October 1975 to July 
1996.  Her service medical records do not show a chronic 
service injury or disease involving her cervical spine 
(neck).  A periodic physical examination, performed in 
February 1994, noted that the veteran's neck was normal.  The 
veteran's discharge examination, performed in May 1996, noted 
findings of a normal neck.  No complaints of neck pain were 
indicated.

Following her discharge from the service, the first complaint 
of or treatment for a neck disorder does not occur until 
November 1996, in connection with treatment from injuries 
sustained in an automobile accident at that time.  A post 
service physical examination performed in September 1996, and 
prior to the accident, was silent as to complaints of neck 
pain.  The report also noted that the veteran's neck was 
normal.  The November 1996 treatment report noted the 
veteran's complaints of neck pain.  A subsequent X-ray 
examination of the cervical spine, performed in May 1997, 
revealed degenerative disc disease, at C5.  In July 1997, the 
veteran filed her present claim seeking service connection 
for neck pain.  The veteran's January 1998 VA examination 
noted her narrative complaints of neck pain for the past six 
or seven years without any specific inservice injury.  X-ray 
examination of the veteran's cervical spine, performed at 
that time, revealed some degenerative disc disease at C5-6.  
The report concluded with a diagnosis of chronic cervical 
strain with degenerative disc disease at C5-C6 without 
evidence of neurological compressive pathology.

The evidence shows that the veteran's cervical spine (neck) 
disorder, diagnosed as cervical strain with degenerative disc 
disease at C5-C6, was not present during service.  
Degenerative disc disease (as opposed to 
arthritis/degenerative joint disease) is not subject to 
presumptive service connection.  The medical evidence does 
not suggest the current cervical spine disorder is related to 
an incident of her active service.  Despite the veteran's 
contentions that her current cervical spine disorder is 
related to her service duties, she, as a layman, he has no 
competence to give a medical opinion on diagnosis or etiology 
of a condition.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

The weight of the credible evidence demonstrates that the 
veteran's current cervical spine disorder began after her 
active duty and was not caused by any incident of service; 
this condition was neither incurred in nor aggravated by 
service.  As the preponderance of the evidence is against the 
claim for service connection for a cervical spine disorder, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

ii. Back Disorder

The veteran is seeking service connection for a back 
disorder.  She specifically claims that she injured her 
lumbar spine while completing an obstacle course in 1994.  
Since that time, she alleges, symptoms of intermittent low 
back pain with some stiffness on the lumbar spine.

Despite the veteran's allegations, her service medical 
records do not reflect a chronic back disorder.  There is no 
record of a service injury or disease of the low back in 
1994.  Although the veteran was diagnosed with somatic 
dysfunction of the spine in 1980, this condition is shown to 
be acute and transitory in nature.  The next complaint of or 
treatment for a back disorder did not occur again until 1989, 
over eight years later.  That treatment noted the veteran's 
back to be tender with spasm.  Subsequent service treatment 
reports, dated in 1990 and 1991 also noted complaints of 
muscle strain in the back.  These additional incidents of 
treatment, however, also appear to be for acute and 
transitory back strain.  A service periodic physical 
examination in 1994 noted that the veteran's spine was 
normal.  The veteran's 1996 retirement examination also noted 
the spine was normal.  On the veteran's medical history 
report, completed pursuant to her discharge examination, it 
was noted that she did not experience recurrent back pain.  
Viewed as a whole, the service medical records do not show a 
chronic back disability during the time of active duty, and 
thus there must be a continuity of symptomatology after 
service. 38 C.F.R. § 3.303(b).

Following her July 1996 discharge from service, the first 
complaint concerning a back disorder did not occur until 
November 1996, when she sought treatment from injuries 
following a post-service automobile accident.  The November 
1996 treatment report noted a diagnosis of contusions and 
sprains secondary to motor vehicle accident.  Prior to the 
post-service automobile accident, in September 1996, a 
physical examination of the veteran showed no complaints of 
back pain.  Physical examination of her back at that time was 
noted to be normal.   Currently, the veteran has been 
diagnosed with lumbosacral strain without evidence of 
neurological compressive pathology.  X-ray examination of the 
lumbar spine, performed January 1998, was normal.  

The medical evidence does not suggest the current back 
disorder is related to an incident of active service.  
Moreover, the evidence does not show any continuity of 
symptomatology following discharge from the service.  As a 
layman, the veteran has no competence to give a medical 
opinion on diagnosis or etiology of a condition.  Espiritu, 
supra.  

The weight of the credible evidence indicates the current 
back condition began after active duty and is not related to 
service.  As the preponderance of the evidence is against the 
claim for service connection for a back disorder, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert. supra.

iii.  Bilateral Shoulder Disorder

The veteran's current bilateral shoulder disorder, diagnosed 
as bilateral shoulder impingement, began after service and 
has not been shown to be etiologically related to service.  
The medical evidence does not suggest the current bilateral 
shoulder disorder is in related to an incident of her active 
service. The report of the VA examination in 1998 noted that 
the veteran denied any specific preceding injury to either of 
her shoulders.  The veteran's service medical records do not 
reflect she sustained any chronic injury to her shoulders 
during service.  The evidence also does not show any 
continuity of symptomatology following her discharge from the 
service.  Prior to veteran's post-service automobile 
accident, in September 1996, a physical examination showed no 
complaints of shoulder pain.  Physical examination at that 
time also revealed normal findings concerning the veteran's 
extremities.  As a layman, the veteran has no competence to 
give a medical opinion on diagnosis or etiology of a 
condition.  Espiritu, supra.  

The weight of the credible evidence indicates the current 
bilateral shoulder disorder began after active duty and is 
not related to service.  As the preponderance of the evidence 
is against the claim for service connection for a bilateral 
shoulder disorder, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert, supra.

iv.  Bilateral Hand Disorder

The veteran is seeking service connection for a bilateral 
hand disorder.  A review of the post-service medical records, 
including a VA examination, fails to show any complaints of 
or treatment for a hand disorder.  Thus, there is no 
competent evidence demonstrating that the veteran currently 
has a disability of either hand.  In November 2001, the RO 
sent correspondence to the veteran requesting medical or 
other evidence of a current physical disability.  No response 
to this request has been received.  

One requirement for service connection is competent evidence 
of the current existence of the claimed disability.  
Degmetich v. Brown, 104 F. 3d 1328 (1997).  In the absence of 
competent evidence of current disability of the right or left 
hand, there is no basis for establishing service connection 
for this condition.  The weight of the credible evidence is 
against the claim for service connection.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.

v.  Tinnitus.

The veteran's service medical records are silent as to 
tinnitus.  Following her July 1996 discharge from service, 
the first mention of this condition is not until July 1997, 
when she filed her claim seeking service connection.  A VA 
examination performed in January 1998 noted complaints of 
bilateral tinnitus for the past six or seven years.  The VA 
audiological examination, also performed in January 1998, 
noted the veteran's narrative history of tinnitus since 
service. 

Although the veteran contends that she has tinnitus that is 
related to service, as a layman she is not competent to 
render an opinion regarding diagnosis or etiology of a 
disability.  Espiritu, supra.

The weight of the credible evidence demonstrates that any 
current tinnitus began after service and was not caused by 
any incident of service.  The claimed condition was not 
incurred in or aggravated by service.  As the preponderance 
of the evidence is against the claim, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert, supra.

vi.  Rhinitis

There is no competent medical evidence of current rhinitis.  
The 1998 VA examination did not note this condition.  The 
report concluded with a diagnosis that no disease was 
present.  Subsequent post-service treatment records are also 
silent as to treatment for or diagnosis of rhinitis.

As claimed rhinitis is not currently shown, there is no basis 
for service connection.  Degmetich, supra.  The weight of the 
credible evidence is against the claim for service 
connection.  As the preponderance of the evidence is against 
the claim, the benefit-of-the-doubt rule does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 
supra.

vii.  Otitis Media

There is no competent medical evidence of current otitis 
media.  Although treated for this condition in the service, 
the January 1998 VA examination noted normal findings 
concerning the veteran's ears.  Subsequent post-service 
treatment records are also silent as to this condition.

As claimed otitis media is not currently shown, there is no 
basis for service connection.  Degmetich, supra.  The weight 
of the credible evidence is against the claim for service 
connection.  As the preponderance of the evidence is against 
the claim, the benefit-of-the-doubt rule does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 
supra.

viii.  Residuals of Tonsillectomy

The veteran underwent a tonsillectomy for chronic tonsillitis 
during her active service in January 1996.  Given the nature 
of the operation (removal of the tonsils), she likely has 
some residuals, however minimal.  The Board finds that 
residuals of a tonsillectomy were incurred in service, 
warranting service connection.

ix.  Abnormal EKG

The veteran is seeking service connection for an abnormal 
electrocardiogram (EKG).  An abnormal laboratory or test 
finding is not a disability from disease or injury for which 
service connection can be granted.  See 38 C.F.R. § 3.303(c).  
The evidence is silent as to any current heart disorder or 
other disability from an abnormal EKG.  Moreover, an EKG 
performed in May 1996 for  her discharge examination revealed 
normal findings.  

In the absence of a current disability related to an abnormal 
EKG, there is no basis for service connection.  Degmetich, 
supra.  The weight of the credible evidence is against the 
claim for service connection.  As the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert, supra.

x.  Neurogenic Bladder Disorder

The veteran is claiming service connection for a urinary 
disorder.  The veteran's service medical records, and 
subsequent post-service medical records, reveal ongoing 
complaints of and treatment for symptoms of urinary 
incontinence.  The report of the VA genitourinary 
examination, performed in January 1998, diagnosed the 
veteran's condition as neurogenic bladder disorder.  There is 
sufficient continuity of symptoms of this condition since the 
time of service.  38 C.F.R. § 3.303(b).

With consideration of the benefit-of-the-doubt rule (38 
U.S.C.A. § 5107(b)), the Board finds that the veteran's 
current neurogenic bladder disorder began in service.  The 
neurogenic bladder disorder was incurred in active service, 
warranting service connection.

B.  Higher Rating Claims

Disability evaluations are determined by the application of a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

This is an initial rating case.  Accordingly, consideration 
has been given to higher "staged ratings" (i.e., different 
percentage ratings for different periods of time, based on 
the facts found) since the effective date of service 
connection.  Fenderson v. West, 12 Vet. App. 119 (1999).


i.  Degenerative Arthritis of the Knees

The RO has assigned the veteran's service-connected 
degenerative arthritis of the right and left knees a single 
10 percent rating.

Degenerative arthritis is to be rated on the basis of 
limitation of motion of the affected joint under the 
appropriate diagnostic code for the specific joint or joints 
involved.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic code, a rating of 10 percent is for 
application for each such major joint group or minor joint 
group affected by limitation of motion.  In the absence of 
limitation of motion, a 10 percent evaluation will be 
assigned where there is X-ray evidence of involvement of two 
or more major joints or two or more minor joint groups.  A 20 
percent evaluation will be assigned where there is X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and there are occasional 
incapacitating exacerbations.  The 10 and 20 percent 
evaluations based on X-ray evidence may not be combined with 
ratings based on limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  

With any form of arthritis, painful motion is an important 
factor.  It is the intention of the rating schedule to 
recognize actually painful, unstable or maligned joints, due 
to healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  

Limitation of flexion of the leg to 60 degrees warrants a 
noncompensable evaluation.  Limitation of flexion of the leg 
to 45 degrees warrants a 10 percent rating.  A 20 percent 
evaluation requires that flexion be limited to 30 degrees.  
38 C.F.R. § 4.71a, Code 5260.

Limitation of extension of either leg to 5 degrees warrants a 
noncompensable evaluation.  A 10 percent evaluation requires 
that extension be limited to 10 degrees. A 20 percent 
evaluation requires that extension be limited to 15 degrees. 
38 C.F.R. § 4.71a, Code 5261.

After a review of the evidence of record, the Board concludes 
that the veteran's service-connected degenerative arthritis 
of the right and left knee is most appropriated rated by the 
assignment of separate ratings of 10 for the right and left 
knees.  While some of the recent medical records show full 
range of motion of the knees on examination, there is 
credible evidence that each knee has minimal limitation of 
motion (which would not be compensable under limitation-of-
motion codes) during use and flare-ups.  38 C.F.R. §§ 4.40, 
4.45, 4.59; DeLuca v. Brown, 8 Vet.App. 202 (1995).  
Accordingly, under Code 5003 a 10 percent rating is warranted 
for arthritis of the right knee, and a separate 10 percent 
rating is warranted for arthritis of the left knee.

The recent medical evidence does not show slight instability 
of either knee as required for a compensable rating for 
either knee under Code 5257.  Thus there is no basis for dual 
ratings for arthritis and instability of the knees.  See 
VAOPGCPREC 9-98 and 23-97. 

While this condition may have varied somewhat from day to 
day, there appear to be no periods of time, since the 
effective date of service connection, during which the right 
and left knee disabilities were more or less than 10 percent 
disabling per knee.  Thus "staged ratings" are not warranted.  
Fenderson, supra.  The Board finds that right knee arthritis 
is to be rated 10 percent, and left knee arthritis is to be 
separately rated 10 percent, both continuously since the 
effective date of service connection.

i.  Residuals of Fracture to Right Wrist

The veteran's service-connected residuals of fracture to 
right (major) wrist is rated based on limitation of motion.  

As to either the major or minor wrist, a 10 percent 
evaluation is provided for limitation of dorsiflexion to less 
than 15 degrees or for limitation of palmar flexion in line 
with the forearm.  38 C.F.R. § 4.71a Diagnostic Code 5215.  
When these requirements are not met, a 0 percent rating is 
assigned.  38 C.F.R. § 4.31.

The January 1998 VA examination noted that the right wrist 
exhibited a full range of motion.  There is no arthritis of 
the right wrist by X-ray study.  Whatever mild pain the 
veteran has from this condition does not result in limitation 
of motion to the degree required for a 10 percent rating 
under Code 5215.  38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.  As 
the requirements for a compensable rating under Code 5215 are 
not shown, a 0 percent rating is to be assigned.  38 C.F.R. 
§ 4.31.  The evidence shows the condition has been 
continuously noncompensable since the effective date of 
service connection, and thus higher "staged ratings" are not 
warranted.  Fenderson, supra.

The preponderance of the evidence is against the claim for a 
higher rating for this condition.  Thus the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

Service connection for a cervical spine disorder is denied.

Service connection for a back disorder is denied.

Service connection for bilateral shoulder disorder is denied.

Service connection for bilateral hand disorder is denied.

Service connection for tinnitus is denied.

Service connection for rhinitis is denied.

Service connection for otitis media is denied.

Service connection for residuals of a tonsillectomy is 
granted.

Service connection for an abnormal EKG is denied.

Service connection for a neurogenic bladder disorder is 
granted.

A separate 10 percent rating for arthritis of the right knee, 
and a separate 10 percent rating for arthritis of the left 
knee, are granted. 

A higher rating for residuals of fracture to right wrist is 
denied.


		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

